Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 1 of 20 Pageid#: 1




                                                                    8/21/2020


                                                    6:20CV00058
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 2 of 20 Pageid#: 2
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 3 of 20 Pageid#: 3
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 4 of 20 Pageid#: 4
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 5 of 20 Pageid#: 5
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 6 of 20 Pageid#: 6
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 7 of 20 Pageid#: 7
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 8 of 20 Pageid#: 8
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 9 of 20 Pageid#: 9
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 10 of 20 Pageid#: 10
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 11 of 20 Pageid#: 11
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 12 of 20 Pageid#: 12
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 13 of 20 Pageid#: 13
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 14 of 20 Pageid#: 14
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 15 of 20 Pageid#: 15
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 16 of 20 Pageid#: 16
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 17 of 20 Pageid#: 17
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 18 of 20 Pageid#: 18
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 19 of 20 Pageid#: 19
Case 6:20-cv-00058-NKM Document 1 Filed 08/21/20 Page 20 of 20 Pageid#: 20
